CRIMINAL CASE COVER SHEET                                           U.S. ATTORNEY'S OFFICE

Defendant Name:         ROCKELE BRYANT

Place of Offense (City & County): Knoxville & Knox
                                         ------------------
Juvenile:      Yes         No    X        Matter to be Sealed:           Yes         No     X

Interpreter:    No    X         Yes _ _ Language:

Total# of Counts: _ _ Petty _ _ Misdemeanor (Class __ ) _1_                            Felony

                                    ORIGINAL INDICTMENT                                               Count(s)
                     U.S.C. Citation(s) and Description of Offense Charged
 Set 1      21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A)- Conspiracy to           1
            distribute and possess with intent to distribute five (5) kilograms or
            more of cocaine, a Schedule II controlled substance
                                (Use tab key after entering counts to create additional rows)


                 SUPERSEDING INDICTMENT                          New count?         New               Old
               U.S.C. Citation(s) and Description of               Yor N           Count#            Count#
                        Offense Chan::ied                                                           ( if applicable)

 Iset 1 I                                                    I                 I
                                (Use tab key after entering counts to create additional rows)
                                                                                                I                      I
Current Trial Date (if set): _ _ _ _ _ _ _ before Judge _ _ _ _ _ _ __

Criminal Complaint Filed:        No _ _Yes _X__ Case No.                   3:19-MJ-1064

Defendant on Supervised Release: Yes _ __ No                         X

Violation Warrant Issued?          No    X       Yes        Case No.

Related Case(s):


Case Number               Defendant's attorney            How related


Case Number               Defendant's attorney            How related

Criminal Informations:
Pending criminal case:           No           Yes - - Case No.
                                                                          ----------
New Separate Case                            Supersedes Pending Case - - - - -
                          ----
Name of defendant's attorney: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Retained:                        Appointed: _ _ _ __

Date:    May-7, 2019                     Signature of AUSA:


    Case 3:19-cr-00075-PLR-DCP Document 32-5 Filed 05/07/19 Page 1 of 1 PageID #: 96
